      Case 1:20-cr-00060-LG-RHW Document 19 Filed 06/08/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                   CASE NO. 1:20-cr-60-LG-RHW

ROHITH MATHEW                                                            DEFENDANT



                     MOTION TO ALLOW COUNSEL
               TO PARTICPATE IN PRETRIAL CONFERENCE
             TELEPHONICALLY OR VIA VIDEOCONFERENCING

      COMES NOW James L. (Jim) Davis, III, counsel of record for Defendant,

ROHITH MATHEW, and moves this Honorable Court to allow undersigned counsel to

participate in Defendant's pretrial conference scheduled for June 23, 2020

telephonically or via videoconferencing, and states unto the Court the following, to-wit:

      1.     Discovery has just recently been delivered to Defense Counsel, but lab

reports have not been, and there are other matters pending.

      2.     Defense Counsel will be in New Mexico June 17, 2020 through June 28,

2020 and begs the Court to allow him to participate in pretrial conference telephonically

or via videoconferencing.

      3.     Defense Counsel has spoken with AUSA, who has no objection to Defense

Counsel participating in pretrial conference telephonically or via videoconferencing.

      WHEREFORE, PREMISES CONSIDERED the counsel for Defendant

requests to be allowed to participate in Defendant's pretrial conference scheduled for

June 23, 2020 telephonically or via videoconferencing.




                                       Page 1 of 2
       Case 1:20-cr-00060-LG-RHW Document 19 Filed 06/08/20 Page 2 of 2




       RESPECTFULLY SUBMITTED this, the 8th day of June, 2020

                                          ROHITH MATHEW, Defendant

                                          BY:       /s/ Jim Davis
                                                  JIM DAVIS




                             CERTIFICATE OF SERVICE

       I, JIM DAVIS, counsel of record for Defendant, ROHITH MATHEW, do hereby

certify that I have this date filed a true and correct copy of the foregoing Motion to Allow

Counsel to Participate in Pretrial Conference Telephonically or Via Videoconferencing

with the Clerk of the Court using the ECF filing system that automatically notifies, and

provides a copy of same to, all interested parties.

       SO CERTIFIED this, the 8th day of June, 2020.

                                                      /s/   Jim Davis
                                                            JIM DAVIS



JAMES L. (JIM) DAVIS, III, MSB No. 5830
1904 24th Avenue
P.O. Box 1839
Gulfport, MS 39502
Phone: 228-864-1588
Fax: 228-863-5008




                                         Page 2 of 2
